DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.  Applicant argues that “Mori fails to teach the movable part comprises an elastomer configured to expand to guide the flow of compressed gas”, that “Mori teaches a compressor with a diffuser passage 18 having an adjustable width via operation of a movable part 20” and that “Mori does not teach or describe component 61 and neither the translation provided with the office action, not (sp) the translation available on the internet includes a paragraph [0076].”  It appears as though Applicant is not referring to Mori, but is instead referring to JP 2008 111369 (Higashimori et al.).  This is a reference that was provided in the Notice of References Cited but was not used as part of the rejection.  
Mori was submitted by Applicant November 25, 2020 with an English translation of the Abstract only.  Applicant’s submission of Mori includes a paragraph [0076] as well as element 61 which can be seen in at least Figures 4 and 5.  Examiner was able to find a full translation via Global Dossier and provided it with the Non-Final Office action of March 25, 2022.  This translation provides paragraph [0076] on page 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018 150832 (Mori et al. hereinafter).  For ease of understanding, all references to Mori et al. below refer to the machine English translation provided by Examiner.
With regard to claim 1, Mori et al. discloses a diffuser system, comprising: 
a passage (18) through which a compressed gas is flowable; 
a wall defining the passage (18), the wall comprising a movable part (61) which is driven to enter the passage (18) so as to change a flow area of the passage (18), wherein the movable part (61) comprises an elastomer (paragraph [0076]) configured to expand to guide the flow of the compressed gas when at least a portion of the movable part (61) enters the passage (18), and to retract when the movable part (61) withdraws from the passage (18).
With regard to claim 2, Mori et al. discloses the diffuser system of claim 1, wherein the elastomer forms a streamline surface in the passage (18) after expanding (Fig. 4).
With regard to claim 3, Mori et al. discloses the diffuser system of claim 1, wherein the elastomer is a membrane element attached to the wall (at 62a and 62b, also paragraph [0076])).
With regard to claim 4, Mori et al. discloses the diffuser system of claim 3, wherein the membrane element is made of rubber material or metal material, or wherein the membrane element comprises a core made of metal material and a wrap structure in which the core is contained, the wrap structure being made of rubber material (paragraphs [0031] and [0076]).
With regard to claim 6, Mori et al. discloses the diffuser system of claim 1, wherein the movable part (61) of the wall further comprises a piston for pushing the elastomer, the piston being arranged within a groove which forms on the wall and is sealed by the elastomer; the elastomer, the wall and the piston are configured to be annular (paragraph [0074] describes a piston-cylinder assembly to move the movable member).
With regard to claim 7, Mori et al. discloses the diffuser system of claim 6, wherein the piston is one of a pneumatic drive and a hydraulic drive (paragraph [0074]).
With regard to claim 8, Mori et al. discloses the diffuser system of claim 7, wherein the piston has a head in contact with the elastomer, the head having a section shape with an arc surface (Fig.’s 3 and 4 show the arc surface pressing against the movable member.
With regard to claim 10, Mori et al. discloses a centrifugal compressor, comprising: 
an impeller (13), 
a volute (17) arranged on a radially outward side of the impeller (13), and 
the diffuser system of claim 1, wherein the passage (18) is positioned between the impeller (13) and the volute (17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. in view of USPAP 2014/0370995 (Collins et al. hereinafter).
With regard to claim 5, Mori et al. discloses all of the limitations except for wherein the membrane element is made of hydrogenated nitrile butadiene rubber.
Collins et al. teaches a diffuser apparatus with a flexible joint system that uses hydrogenated nitrile butadiene rubber (paragraphs [0049] and [0062]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Mori et al. by forming the membrane element of hydrogenated nitrile butadiene rubber as taught in Collins et al. for the purposes of taking advantage of its flexibility, impermeability, its ability to sufficiently withstand the internal pressures of the pumped fluid and prevent the passage of fluids (paragraphs [0049] and [0062] of Collins et al.).
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. in view of CN 2015 26501 (Li et al. hereinafter).
With regard to claim 9, Mori et al. discloses all of the limitations except for further comprising a pressure balance hole formed at the groove, the pressure balance hole being in communication with the passage.
Li et al. teaches a compressor with an outlet passage adjacent a cavity (5), the cavity (5) having a pressure balance hole (7) in communication with the passage.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Mori et al. by providing a pressure balance hole arranged at the bottom of the groove, the pressure balance hole being in communication with the passage as taught in Li et al. for the purposes of reducing cavitation thereby extending the life of the impeller (see provided English translation of Li et al.).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745